DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group II (claims 6-8) in the reply filed on January 4, 2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0060], 5th line, replace “552c” with “522c” after “second shaft” in the 4th line.
In paragraph [0061], 4th line, replace “spring” with “springs” after “cup”.
In paragraph [0069], 2nd line, replace “ort” with “port” after “injection”.
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  in the 1st line of claim 6, replace “forming” with “for” before “casting”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 9-220654 A, of which the Japanese document with an English abstract was provided with the Information Disclosure Statement dated February 7, 2020, and of which a machine translation is provided with this Office Action.
Regarding independent claim 6, JP ‘654 discloses a casting apparatus for casting a slab using a mold (abstract; paragraphs [0011]-[0016] of translation; and Figures 1-4 and 6), in which the apparatus comprises the following structural features (also refer to annotated Figure 1 of JP ‘654 below):
a casting apparatus comprising a plurality of roll segments (3) that are consecutively arranged under a mold (1) so as to guide a movement of the slab (5) drawn from the mold (1) (see Figure 6), wherein the roll segments (3) further include the following features:
a plurality of rollers (6) consecutively arranged along a movement path and spaced apart from each other so as to face each other with the movement path of the slab (5) therebetween (see annotated Figure 1 of JP ‘654 below); and
a plurality of roller assemblies (7, 8, 9) attached to the plurality of rollers (6) and having a portion capable of advancing and retreating with respect to the movement path (see annotated Figure 1 below).
Regarding claim 7, JP ‘654 discloses that the roll segments (3) comprise first and second frames spaced apart from each other so as to face each other with the movement path therebetween to confine the rollers (6) and the roll segments (3) in between the first and second frames, wherein the first and second frames support the plurality of roller assemblies (7, 8, 9); and the roller assemblies (7, 8, 9) are formed so that a portion thereof is capable of causing the rollers (6) to retreat from the movement path via hydraulic pressure (see annotated Figure 1 of JP ‘654 below).


    PNG
    media_image1.png
    425
    403
    media_image1.png
    Greyscale


a supporter (7) configured to rotatably support the roller (6);
a fixed shaft (8) attached to a rear surface of the supporter (7) and having at least a stretchable portion;
a body attached to a rear surface side in between the supporter (7) and surrounding the fixed shaft (8); and
a plunger (9) attached so as to pass through a rear surface of the body, connected to a rear end of the fixed shaft (8), and formed so that at least a portion thereof advances and retreats with respect to the movement path by means of hydraulic pressure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178.  The examiner can normally be reached on Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 8, 2021